Citation Nr: 0815136	
Decision Date: 05/07/08    Archive Date: 05/14/08

DOCKET NO.  00-21 879	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for depression, variously 
identified as major depression and dysthymic disorder, 
claimed as secondary to service-connected bilateral hearing 
loss and tinnitus.  


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, 
Attorney at Law


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

A. J. Turnipseed, Associate Counsel



INTRODUCTION

The veteran had active service from December 1955 to November 
1959.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a November 1999 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
above, which denied entitlement to service connection for 
dysthymic disorder.

The veteran testified before the undersigned Veterans Law 
Judge at a video-conference hearing in April 2006.  A 
transcript is associated with the claims file.  

This case was previously before the Board in June 2006, at 
which time service connection for depression as secondary to 
service-connected bilateral hearing loss and tinnitus was 
denied.  That decision was appealed to the U.S. Court of 
Appeals for Veterans Claims (Court).  In a Joint Motion for 
Remand, dated in December 2007, the veteran's attorney and 
the VA General Counsel agreed to a remand of the veteran's 
claim.  In December 2007, an order was issued by the Court, 
remanding the veteran's claim for reasons which will be 
further explained herein.

In April 2007, the RO denied entitlement to service 
connection for post-traumatic stress disorder (PTSD).  In 
September 2007, the veteran submitted a timely notice of 
disagreement as to the April 2007 rating decision.  However, 
it does not appear that the RO has had the opportunity to 
take any further action on that issue, since the veteran's 
claims file had been sent to the VA General Counsel in 
conjunction with the present appeal, and is now before the 
Board.  Therefore, the issue of entitlement to service 
connection for PTSD is referred to the RO for appropriate 
development.  

Due to the action by the Court, the appeal is herein REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.  VA will provide notification when further 
action is required on the part of the veteran.

REMAND

As noted, the veteran is seeking entitlement to service 
connection for depression as secondary to his service-
connected bilateral hearing loss and tinnitus.  

In general, service connection may be granted if the evidence 
establishes that the veteran's claimed disability was 
incurred in service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303(a) (2007).  Service connection is also 
warranted for a disability which is aggravated by, 
proximately due to, or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310 (2007).  Any additional 
impairment of earning capacity resulting from a service-
connected condition, regardless of whether or not the 
additional impairment is itself a separate disease or injury 
caused by the service-connected condition, also warrants 
compensation.  See Allen v. Brown, 7 Vet. App. 439 (1995) (en 
banc).  When service connection is thus established for a 
secondary disorder, the secondary condition is considered a 
part of the original disability.  Id.

The Board notes in this regard that, after the issuance of 
our decision in June 2006, there was an amendment made to the 
provisions of 38 C.F.R. § 3.310.  See 71 Fed. Reg. 52,744-47 
(Sept. 7, 2006).  The amendment sets a standard by which a 
claim based on aggravation of a non-service-connected 
disability by a service-connected one is judged.  Although VA 
has indicated that the purpose of the regulation was merely 
to apply the Court's ruling in Allen, it was made clear in 
the comments to the regulation that the changes were intended 
to place a burden on the claimant to establish a pre-
aggravation baseline level of disability for the non-service-
connected disability before an award of secondary service 
connection may be made.  This had not been VA's practice, 
which suggests that the recent change amounts to a 
substantive change.  Given what appear to be substantive 
changes, and because the veteran's claim was pending before 
the regulatory change was made, the Board will consider the 
version of 38 C.F.R. § 3.310 in effect before the change, 
which version favors the claimant.  The RO has not had the 
opportunity to consider and apply this regulatory amendment 
in this case.

The February 2006 Joint Motion indicates that a remand is 
required in this case due to perceived deficiencies in the 
Board's analysis as provided in the June 2006 decision.  
Specifically, the Joint Motion noted that the Board did not 
adequately discuss whether the medical evidence of record 
addresses whether the veteran's depression is proximately due 
to, the result of, or aggravated by service-connected hearing 
loss and tinnitus, as contemplated in Allen v. Brown, supra.  

In this regard, the Board notes the record contains a medical 
opinion rendered by a physician who conducted the veteran's 
July 2001 fee-basis examination, which states that the 
veteran's diagnosis of depressive disorder is due to non-
service-connected PTSD, as opposed to service-connected 
hearing loss and tinnitus.  Although the July 2001 examiner 
attributed the veteran's depression to non-service-connected 
PTSD, the examiner did not specifically address whether the 
veteran's service-connected hearing loss and tinnitus 
contributed to the veteran's depression.  

However, the record also contains a July 1999 VA examination 
report which shows the veteran was diagnosed with dysthymic 
disorder.  The examining physician noted that the veteran's 
depressed mood had started years ago and was exacerbated by 
his medical problems, including tinnitus.  The physician 
noted that dysthymic disorder is not the direct consequence 
of a physiological response to a general medical condition, 
but also stated that psychosocial stressors, such as illness, 
tend to exacerbate the feeling of low self-esteem and 
hopelessness, thus exacerbating the symptomatology.  Although 
the July 1999 VA examiner did not provide a specific opinion 
as to the cause or etiology of the veteran's dysthymic 
disorder, his opinion suggests that the veteran's service-
connected hearing loss and tinnitus may have exacerbated his 
depression.  

Review of the record reveals there is no competent medical 
opinion of record which specifically addresses whether the 
veteran's depression is proximately due to, the result of, or 
aggravated by service-connected hearing loss and tinnitus.  
Therefore, a remand is necessary in order for a medical 
opinion to be obtained.  


In addition, the Board notes that the veteran's 
representative submitted a written statement in April 2008, 
which reflects that records from a Dr. R were enclosed.  
However, the Board is unable to locate such records in the 
claims file.  Therefore, on remand, the RO will be requested 
to locate these records.  

In addition, we note that the pending appeal for service 
connection for PTSD, which is not now before the Board, could 
be inextricably intertwined with the issue before us in the 
present case, since it appears that PTSD has been implicated 
in the veteran's depression, and an NOD may be pending.  See 
Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).

For the foregoing reasons, the Board concludes that this case 
must be remanded to the RO in accordance with due process 
concerns, and in order to undertake additional evidentiary 
development, as indicated in the Court remand.

1.	Request the veteran or his attorney 
submit records of treatment from Dr. 
R., or provide all details needed to 
obtain the evidence to which reference 
was made in the attorney's April 2008 
telefacsimile transmission.  

2.	Once the records requested in paragraph 
(1) have been obtained, afford the 
veteran another psychiatric examination 
in order to ascertain the etiology of 
any mental disorder.  The claims folder 
must be made available to the examiner 
to review in conjunction with the 
examination and the examiner must 
indicate in the examination report that 
the claims folder was so reviewed.  A 
complete rationale for any opinions 
expressed must be provided  The purpose 
of the examination is to determine 
whether the veteran's current 
depression, variously identified as 
major depression and dysthymic 
disorder, is proximately due to, the 
result of, or aggravated by service-
connected hearing loss and/or tinnitus, 
or any other service-connected 
disability. 

a.	If a depressive disorder is 
diagnosed, the examiner should 
provide an opinion as to whether it 
is at least as likely as not (i.e., 
to a 50-50 degree of probability), 
that the veteran's depression is 
proximately due to, the result of, 
or aggravated by his service-
connected hearing loss and/or 
tinnitus, or any other service-
connected disability, or whether 
such a relationship is unlikely 
(i.e., less than a 50-50 degree of 
probability).

b.	Note: The term "at least as likely 
as not" does not mean merely within 
the realm of medical possibility, 
but rather that the weight of 
medical evidence both for and 
against a conclusion is so evenly 
divided that it is as medically 
sound to find in favor of causation 
as it is to find against it.  

c.	Note:  The term "aggravated" in the 
above context refers to a permanent 
worsening of the underlying 
condition, as contrasted to 
temporary or intermittent flare-ups 
of symptomatology which resolve with 
return to the baseline level of 
disability.

3.	Thereafter, readjudicate the issue on 
appeal, keeping in mind that the 
separate issue of service connection 
for PTSD, which is not currently before 
the Board, may have an impact on the 
result.  If any benefit sought on 
appeal is not granted to the veteran's 
satisfaction, the veteran and his 
representative should be provided with 
a supplemental statement of the case 
and afforded the appropriate 
opportunity to respond thereto.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  The 
Board intimates no opinion as to the ultimate outcome of this 
case.  The veteran need take no action unless otherwise 
informed.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



________________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a final decision 
of the Board of Veterans' Appeals is appealable to the U.S. 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a final 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2007).



